DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20120053727 A1) in view of Takemoto (JP 5370127 B2).
An interference avoidance device avoiding interference between a robot to which a three-dimensional sensor having a first coordinate system is attached on a predetermined position of the robot and a nearby object disposed near the robot, the robot having a second coordinate system, the interference avoidance device comprising: ([0068] The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
calculate, from the generated control signal, a position and an attitude of the three-dimensional sensor on the second coordinate system when the three-dimensional sensor acquires a distance image including the nearby object;  ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like. [0083] In step S500, a stereo image is obtained from a plurality of images taken by the body trunk side cameras 105(a) and 105(b) and the arm side camera 106 [0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
convert coordinates of the nearby object included in the acquired distance image from coordinates on the first coordinate system to coordinates on the second coordinate system based on the acquired distance image and the calculated position and attitude; ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like. [0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
create position data of the nearby object on the second coordinate system based on the converted coordinates; ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
Nakajima does not expressly disclose but Takemoto discloses a processor, wherein the processor is configured to: ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
generate a control signal to be transmitted to the robot for allowing the robot to be operated; ([0010] The rotation position detection circuit 17 detects the rotation angle of the servomotor 10 based on the rotation detection signal input from the rotary encoder (rotation sensor) 18 connected to the rotation axis (not shown) of the servomotor 10. The rotation angle information is given to the control device 12 and the drive circuit 16.  Although only one servomotor 10 is shown in FIG. 2, one servomotor 10 is actually provided for each of the arms 4 to 9.)
before transmitting the generated control signal to the robot, determine, based on the created position data and the generated control signal, whether or not the robot interferes with the nearby object if the robot is operated according to the generated control signal; and ([0027] When the human direction line segment of the movement speed vector of the tip of the lower arm 5 and the tip of the flange 9 which are the monitoring target portions R is obtained as described above, the CPU 13 next obtains the tip of the lower arm 5 and the tip of the flange 9. It is determined whether or not the human-direction component of the movement speed vector of (step S11: approach determination means) is directed toward a person, and when neither the human-direction component of any of the movement speed vectors is directed toward the person (NO) in step S11. , "NO" in step S12), and the above operations of steps S1 to S12 are repeated)
in response to determining that the robot does not interfere with the nearby object, transmit the generated control signal to the robot24864-6602-3178, v. 1Application No.: 16/520,186Docket No.: RR54250.P079US.  (Fig. 3 [0020] interference avoidance by the robot control device 12 will be described with reference to the flowchart)
In this way, the system of Takemoto includes robot interference avoidance apparatus that can avoid interference between a robot and a person. Like Nakajima, Takemoto is concerned with robot interference avoidance.
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation.
Regarding Claim 2, Nakajima teaches The interference avoidance device according to claim 1, 
determine whether each of the coordinates of the nearby object on the second coordinate system is a self-coordinate of the robot, the self-coordinate being a coordinate of the robot on the second coordinate system when the three-dimensional sensor acquires the distance image; and ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
create the position data based on coordinates of the nearby object on the second coordinate system other than coordinates of the nearby object that are the self- coordinates.  ([0084] based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The image data is converted from the world coordinate system to the local coordinate system in which the robot 100 is placed at the center. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized.)
Nakajima does not expressly disclose but Takemoto discloses wherein the processor is configured to: ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
In this way, the system of Takemoto includes robot interference avoidance apparatus that can avoid interference between a robot and a person. Like Nakajima, Takemoto is concerned with robot interference avoidance.
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation
Regarding Claim 3, Nakajima teaches The interference avoidance device according to claim 1, wherein: 
the robot has a plurality of joints and is capable of three-dimensionally changing a position and an attitude of the three-dimensional sensor by operations of the joints; and ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like [0050] The arm 104 includes a shoulder joint 203, elbow joint 204, and wrist joint 205. An arm side camera 106 is arranged on the hand part. The shoulder joint 203, elbow joint 204, and wrist joint 205 are each installed with a driving mechanism. Thus, the arm side camera 106 may change its direction (photographing direction) with respect to the body 200 by the driving force of the shoulder joint 203, elbow joint 204, and wrist joint 205. Furthermore, the position of the arm side camera 106 with respect to the torso 200 may also be changed by the works of those joints)
the three-dimensional sensor to acquire the distance image while causing the plurality of joints of the robot to operate. (Fig. 15 S500-S508 [0082] FIG. 15 shows a flowchart of a process of operation of the robot of the present embodiment. The process below will be described in accordance with a case in which the robot 100 holds the object 20, and creates a route to place the holding object 20 in an empty space without colliding with the surrounding objects 30, 40, 50 and 60. [0084] In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized [0086] the relative positional information calculated by the image information processing device 116 is constructed as data that express the relative positioning of the surrounding objects and stored in the environment map storage device 112. [0087]  the actuators 115 operate the actual motion)
Nakajima does not expressly disclose but Takemoto discloses the processor is configured to cause ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
In this way, the system of Takemoto includes robot interference avoidance apparatus that can avoid interference between a robot and a person. Like Nakajima, Takemoto is concerned with robot interference avoidance.
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation
Regarding Claim 4, Nakajima teaches The interference avoidance device according to claim 1, wherein the three- dimensional sensor acquires the distance image of a range including a whole operation area of the robot.  ([0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
Regarding Claim 5, Nakajima teaches A robot system comprising: a robot comprising a robot arm; and4864-6602-3178, v. 1Application No.: 16/520,186Docket No.: RR54250.P079US the interference avoidance device according to claim 1. (Fig. 1 element 104 arm [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
Response to Arguments
Applicants arguments filed on 1/19/2022 are fully considered as follows:
Applicant argues that the 35 USC 102 rejection to claims 1-5 should not be maintained in view of Nakajima fails to disclose a processor as in claim 1. However, a new ground of rejection is above in view of the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
	Hattori (US 20090208094 A1) teaches a robot apparatus that performs actions in response to external environment, to distinguish the image of a part of its own body contained in three dimensional data of the external environment.
	Wang (US 8965579 B2) teaches a telepresence robot may include a drive system, a control system, an imaging system, and a mapping module.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664